                                                    Notice Recipients
District/Off: 0971−3                     User: ywon                              Date Created: 1/8/2019
Case: 18−31252                           Form ID: pdfntcal                       Total: 12


Recipients of Notice of Electronic Filing:
ust         Office of the U.S. Trustee / SF     USTPRegion17.SF.ECF@usdoj.gov
tr          David Burchard          TESTECF@burchardtrustee.com
aty         Jennifer C. Wong          bknotice@mccarthyholthus.com
                                                                                                                  TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Deborah Miller Zuranich         3053 Fillmore St #245       San Francisco, CA 94123
cr          Synchrony Bank          c/o PRA Receivables Management, LLC           P.O. Box 41021       Norfolk, VA 23541
cr          Deutsche Bank National Trust Company, as trustee, on behalf of the holders of the WaMu Mortgage Pass−Through
            Certificates, Series 2006−AR3        c/o Jennifer C. Wong, Esq       McCarthy & Holthus, LLP         411 Ivy
            Street        San Diego, CA 92101
smg         Chief Tax Collection Section        Employment Development Section           P.O. Box 826203       Sacramento, CA
            94230
smg         CA Employment Development Dept.             Bankruptcy Group MIC 92E          P.O. Box 826880       Sacramento,
            CA 94280−0001
smg         CA Franchise Tax Board          Special Procedures Bankruptcy Unit        P.O. Box 2952      Sacramento, CA
            95812−2952
14893349 McCarthy & Holthus, LLP              411 Ivy Street      San Diego, CA 92101
14888433 Tellone Financial           Re: 549 Lakeshore Blvd. #29       Incline Village, NV 89451       6200 E. Canyon Rim Rd.
            #201         Anaheim Hills, CA 92807
14888434 Washoe County Tax Assessor              1001 E. 9th St.     Reno, NV 89512
                                                                                                                  TOTAL: 9




      Case: 18-31252            Doc# 18-1        Filed: 01/07/19         Entered: 01/07/19 15:25:39              Page 1 of
                                                              1
